EXHIBIT 10.1

 

AZZ incorporated

2005 LONG-TERM INCENTIVE PLAN

 

ARTICLE I

THE PLAN

 

1.1 Name. This Plan shall be known as the “AZZ incorporated 2005 Long-Term
Incentive Plan.” Capitalized terms used herein are defined in Article IX hereof.

 

1.2 Purpose. The purpose of the Plan is to promote the growth and general
prosperity of the Company by permitting the Company to award to its Employees
and Directors shares of Common Stock of the Company and options to purchase
Common Stock in the form of Incentive Stock Options, Non-qualified Stock
Options, Performance Awards, Restricted Stock, Stock Appreciation Rights and
Stock Unit Awards. The Plan is designed to help the Company and its Affiliates
attract and retain superior personnel for positions of substantial
responsibility, to provide Employees and Directors with an additional incentive
to contribute to the long-term performance and success of the Company and to
align Employees’ and Directors’ long-term financial interests with those of the
Company’s stockholders. The Company intends that Incentive Stock Options granted
pursuant to Article III shall qualify as “incentive stock options” within the
meaning of Section 422 of the Code.

 

1.3 Effective Date. The Plan shall become effective upon the Effective Date;
provided, however, that if the shareholders of the Company have not approved the
Plan by the date that is twelve months after the Effective Date, the Plan and
all grants made under the Plan shall be void and of no force or effect.

 

1.4 Eligibility to Participate. Any Employee or Director shall be eligible to
participate in the Plan. Subject to the following provisions, the Committee may
make Awards in accordance with such determinations as the Committee from time to
time in its sole discretion shall make; provided, however, that Incentive Stock
Options may be granted only to persons who are Employees.

 

1.5 Shares Subject to the Plan. The shares of Common Stock to be issued pursuant
to the Plan shall be either authorized and unissued shares of Common Stock or
shares of Common Stock issued and thereafter acquired by the Company in open
market transactions or otherwise.

 

1.6 Maximum Number of Plan Shares. Subject to adjustment pursuant to the
provisions of Section 9.2, and subject to any additional restrictions elsewhere
in the Plan, the maximum aggregate number of shares of Common Stock that may be
issued and sold hereunder shall not exceed 250,000 shares, and the maximum
aggregate number of Plan Shares with respect to which Awards may be granted to
any person during any calendar year shall not exceed 100,000 shares.

 

1.7 Shares Granted Under Plan. Plan Shares with respect to which an Option or
Stock Appreciation Right has been exercised or Restricted Stock or Stock Unit
Awards have vested and Plan Shares which have been issued in connection with
Performance Awards shall not

 

1



--------------------------------------------------------------------------------

again be available for grant hereunder. If Options or Stock Appreciation Rights
terminate for any reason without being wholly exercised, if Restricted Stock or
Stock Unit Awards are forfeited prior to vesting or if Plan Shares are not
issued under Performance Awards, the number of Plan Shares underlying such Award
shall not count towards the maximum aggregate number of Plan Shares that may be
issued under the Plan as set forth in Section 1.6, and new Awards may be granted
hereunder covering the number of Plan Shares to which such termination,
forfeiture or lapse relates. Notwithstanding the foregoing, to the extent
required for Awards intended to constitute “qualified performance-based
compensation” under Code Section 162(m) to satisfy the requirements for
deductibility under Code Section 162(m), Plan Shares subject to an Option or
Stock Appreciation Right that is cancelled shall not again be available under
the Plan for purposes of Section 1.6 and such other purposes, if any, as are
required to satisfy such requirements under Code Section 162(m).

 

1.8 Conditions Precedent. The Company shall not issue any certificate for Plan
Shares pursuant to the Plan prior to fulfillment of all of the following
conditions:

 

(a) the admission of the Plan Shares to listing on all stock exchanges on which
the Common Stock is then listed, unless the Committee determines in its sole
discretion that such listing is neither necessary nor advisable;

 

(b) the completion of any registration or other qualification of the offer or
sale of the Plan Shares under any federal or state law or under the rulings or
regulations of the Securities and Exchange Commission or any other governmental
regulatory body that the Committee shall in its sole discretion deem necessary
or advisable; and

 

(c) the obtaining of any approval or other clearance from any federal or state
governmental agency that the Committee shall in its sole discretion determine to
be necessary or advisable.

 

1.9 Reservation of Shares of Common Stock. During the term of the Plan, the
Company shall at all times reserve and keep available such number of shares of
Common Stock as shall be necessary to satisfy the requirements of the Plan as to
the number of Plan Shares. In addition, the Company shall from time to time, as
is necessary to accomplish the purposes of the Plan, seek or obtain from any
regulatory agency having jurisdiction any requisite authority that is necessary
to issue Plan Shares hereunder. The inability of the Company to obtain from any
regulatory agency having jurisdiction the authority deemed by the Company’s
counsel to be necessary to the lawful issuance of any Plan Shares shall relieve
the Company of any liability in respect of the nonissuance of Plan Shares as to
which the requisite authority shall not have been obtained.

 

1.10 Tax Withholding and Reporting.

 

(a) Condition Precedent. The issuance of Plan Shares pursuant to the exercise of
any Option or Stock Appreciation Right or in connection with a Performance
Award, and the vesting of any Restricted Stock or Stock Unit Award, is subject
to the condition that if at any time the Committee shall determine, in its
discretion, that the satisfaction of

 

2



--------------------------------------------------------------------------------

withholding tax or other withholding liabilities under any federal, state, or
local law is necessary or desirable as a condition of, or in connection with
such issuance, vesting or payment, then the issuance, vesting or payment shall
not be effected unless the withholding shall have been effected or obtained in a
manner acceptable to the Committee.

 

(b) Manner of Satisfying Withholding Obligation. When the Committee requires an
Awardee to pay to the Company an amount required to be withheld under applicable
income tax laws in connection with paragraph (a) above, such payment shall be
made, as the Committee may in each case in its discretion determine, (i) in
cash, (ii) by check, (iii) by delivery to the Company of shares of Common Stock
already owned by the Awardee having a Fair Market Value on the Tax Date equal to
the amount required to be withheld, (iv) through the withholding by the Company
(“Company Withholding”) of a portion (but no more than the portion as so
calculated) of the Plan Shares acquired upon the exercise of an Option or Stock
Appreciation Right having a Fair Market Value on the Tax Date equal to the
amount required to be withheld, or (v) in any other form of valid consideration
permitted by the Committee in its discretion.

 

(c) Notice of Disposition of Stock Acquired Pursuant to Incentive Stock Options.
The Company may require as a condition to the issuance of Plan Shares covered by
any Incentive Stock Option that the party exercising the Option give a written
representation to the Company, satisfactory in form and substance to its counsel
and upon which the Company may reasonably rely, that he shall report to the
Company any disposition of such shares prior to the expiration of the holding
periods specified by Section 422(a)(l) of the Code. If and to the extent the
realization of income in such a disposition imposes upon the Company federal,
state, or local withholding tax requirements or any such withholding is required
to secure for the Company an otherwise available tax deduction, the Company
shall have the right to require that the recipient remit to the Company an
amount sufficient to satisfy those requirements; and the Company may require as
a condition to the issuance of Plan Shares covered by an Incentive Stock Option
that the party exercising such Option give a satisfactory written representation
promising to make such a remittance.

 

(d) Tax Reporting. The Company shall file, and shall furnish the Awardee a copy
of, all federal, state, and local tax information returns that it deems to be
required in connection with the grant, exercise, or vesting of any Award.

 

1.11 Exercise of Options.

 

(a) Method of Exercise. Each Option shall be exercisable in accordance with the
terms of the Option Agreement pursuant to which the Option was granted. No
Option may be exercised for a fraction of a Plan Share.

 

(b) Payment of Purchase Price. The purchase price of any Plan Shares purchased
pursuant to an Option shall be paid at the time of exercise of the Option, as
the Committee may in each case in its discretion determine, (i) in cash, (ii) by
certified or

 

3



--------------------------------------------------------------------------------

cashier’s check, (iii) in shares of Common Stock held for at least six months,
(iv) by delivery of a copy of irrevocable instructions from the Optionee to a
broker or dealer, reasonably acceptable to the Company, to sell certain of the
Plan Shares purchased upon exercise of the Option or to pledge them as
collateral for a loan and promptly to deliver to the Company the amount of sale
or loan proceeds necessary to pay such purchase price or (v) in any other form
of valid consideration permitted by the Committee in its discretion. If any
portion of the purchase price or a note given at the time of exercise is paid in
shares of Common Stock, those shares shall be valued at their then Fair Market
Value.

 

1.12 Acceleration in Certain Events. The Committee may accelerate the
exercisability or other vesting of any Award in whole or in part at any time.
Notwithstanding the provisions of any Award Agreement, the following provisions
shall apply:

 

(a) Mergers, Consolidation, Etc. In the event that the Company, pursuant to
action by the Board, at any time enters an agreement whereby the Company will
merge into, consolidate with, or sell or otherwise transfer all or substantially
all of its assets to another corporation or other entity and provision is not
made pursuant to the terms of such transaction for the assumption by the
surviving, resulting, or acquiring corporation or other entity of outstanding
Awards, or for the substitution of new Awards with substantially equivalent
benefit therefor, each outstanding Award shall become fully (100 percent) vested
upon approval of the merger or consolidation by the shareholders or owners of
all constituent entities as required by the applicable laws of their respective
domiciles. The Committee shall advise each Awardee in writing of the manner and
terms under which such fully vested Awards shall be exercised, if applicable.

 

(b) Change in Control. Anything contained herein to the contrary
notwithstanding, (1) an Awardee shall become fully (100 percent) vested in each
of his or her Awards upon the occurrence of a Change in Control (as defined
below) or a threatened Change in Control (as determined by the Committee in its
sole discretion); and (2) no Award held by an Awardee at the time a Change in
Control or threatened Change in Control occurs or at any time thereafter shall
terminate for any reason before the end of the Award’s express term. For
purposes of this section, “Change in Control” means one or more of the following
events:

 

(i) Any person within the meaning of Section 13(d) and 14(d) of the Exchange
Act, other than the Company (including its Subsidiaries, directors or executive
officers) has become the beneficial owner, within the meaning of Rule 13d-3
promulgated under the Exchange Act, of 50 percent or more of the combined voting
power of the Company’s then outstanding Common Stock and any other class or
classes of the Company’s outstanding securities ordinarily entitled to vote in
elections of directors (collectively, “Voting Securities”) (other than through
the purchase of Voting Securities from the Company); or

 

(ii) Shares representing 50 percent or more of the combined voting power of the
Company’s Voting Securities are purchased pursuant to a tender offer or exchange
offer (other than an offer by the Company or its subsidiaries or affiliates); or

 

4



--------------------------------------------------------------------------------

(iii) As a result of, or in connection with, any reorganization, tender offer or
exchange offer, merger or other business combination, sale of assets, actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a person (within the
meaning of Section 14d of the Exchange Act) other than the Board, or any
combination of the foregoing transactions (a “Transaction”), the persons who
were Directors of the Company before the Transaction shall cease to constitute a
majority of the Board of the Company or of any successor to the Company; or

 

(iv) Following the effective date of the Plan, the Company is merged or
consolidated with another corporation and as a result of such merger or
consolidation less than 50 percent of the outstanding Voting Securities of the
surviving or resulting corporation shall then be owned in the aggregate by the
former shareholders of the Company; or

 

(v) The Company transfers more than 50 percent of its assets, or the last of a
series of transfers results in the transfer of more than 50 percent of the
assets of the Company, to another entity that is not wholly-owned by the
Company. For purposes of this subsection (v), the determination of what
constitutes a transfer and what constitutes over 50 percent of the assets of the
Company shall be made by the Committee, as constituted immediately prior to the
events that would constitute a Change in Control if 50 percent of the Company’s
assets were transferred in connection with such events, in its sole discretion.

 

(vi) During any two consecutive years, individuals who, at the beginning of such
period constituted the entire Board, ceased to constitute a majority of the
Directors, unless the election of each was approved by at least two-thirds of
the Directors still in office who were Directors at the beginning of the period.

 

1.13 Written Notice Required. Any Option or Stock Appreciation Right shall be
deemed to be exercised for purposes of the Plan when written notice of exercise
has been received by the Company at its principal office from the person
entitled to exercise the Option or Stock Appreciation Right and payment for the
Plan Shares with respect to which the Option is exercised (if applicable) has
been received by the Company in accordance with Section 1.11.

 

1.14 Compliance with Securities Laws. Plan Shares shall not be issued with
respect to any Award unless the issuance and delivery of the Plan Shares (and
the exercise of an Option or Stock Appreciation Right, if applicable) shall
comply with all relevant provisions of state and federal law (including without
limitation (i) the Securities Act and the rules and regulations promulgated
thereunder and (ii) the requirements of any stock exchange upon which the Plan
Shares may then be listed) and shall be further subject to the approval of
counsel for the Company with respect to such compliance. The Committee may also
require an Awardee to furnish evidence satisfactory to the Company, including
without limitation a written and signed representation letter and consent to be
bound by any transfer restrictions imposed by law, legend,

 

5



--------------------------------------------------------------------------------

condition, or otherwise, that the Plan Shares are being acquired only for
investment and without any present intention to sell or distribute the shares in
violation of any state or federal law, rule, or regulation. Further, each
Awardee shall consent to the imposition of a legend on the certificate
representing the Plan Shares issued pursuant to an Award, restricting their
transfer as required by law or this section.

 

1.15 Employment or Service of Awardee. Nothing in the Plan or in any Award shall
confer upon any Employee any right to continued employment by the Company or any
of its Subsidiaries or limit in any way the right of the Company or any
Subsidiary at any time to terminate or alter the terms of that employment.
Nothing in the Plan or in any Award shall confer upon any Director any right to
continued service as a Director of the Company or any of its Subsidiaries or
limit in any way the right of the Company or any Subsidiary at any time to
terminate or alter the terms of that service.

 

1.16 Rights of Awardees Upon Termination of Employment or Service. The
provisions in this Section 1.16 shall be subject to the provisions of Sections
6.1 and 8.1 the provisions of any Award Agreement. In the event an Awardee
ceases to be an Employee or Director, or for any reason other than death,
Retirement, Permanent Disability, or Cause or pursuant to a right of termination
under an Employee’s employment agreement with the Company, (i) the Committee
shall have the ability to accelerate the vesting of the Awardee’s Awards, in its
sole discretion, and (ii) any Option or Stock Appreciation Right held by such
Awardee shall be exercisable (to the extent exercisable on the date of
termination of employment or rendition of services, or, if the vesting of such
Option or Stock Appreciation Right has been accelerated, to the extent
exercisable following such acceleration) at any time within three months after
the date of termination of employment or rendition of services, unless by its
terms the Option or Stock Appreciation Right expires earlier or unless, with
respect to a Nonqualified Stock Option or Stock Appreciation Right, the
Committee agrees, in its sole discretion, to extend its term further; provided,
however, that the term of any such Option or Stock Appreciation Right shall not
be extended beyond its initial term. In the event an Awardee ceases to serve as
an Employee or Director due to death, Permanent Disability, Retirement, or Cause
or pursuant to a right of termination under an Employee’s employment agreement
with the Company, (i) the Committee shall have the ability to accelerate the
vesting of the Awardee’s Awards, in its sole discretion, and (ii) the Awardee’s
Options or Stock Appreciation Right may be exercised as follows:

 

(a) Death. Except as otherwise limited by the Committee at the time of the grant
of an Option or Stock Appreciation Right, if an Awardee dies while serving as an
Employee or Director or within three months after ceasing to be an Employee or
Director, his Options and/or Stock Appreciation Rights shall become fully (100
percent) vested on the date of his death and shall expire twelve months
thereafter, unless by their terms they expire sooner or unless, with respect to
a Nonqualified Stock Option or Stock Appreciation Right, the Committee agrees,
in its sole discretion, to extend its term further; provided, however, that the
term of any such Nonqualified Stock Option shall not be extended beyond its
initial term. During such period, the Option or Stock Appreciation Right may be
fully exercised, to the extent that it remains unexercised on the date of death,
by the Awardee’s personal representative or by the distributees to whom the
Awardee’s rights under the Option or Stock Appreciation Right pass by will or by
the laws of descent and distribution.

 

6



--------------------------------------------------------------------------------

(b) Retirement. If an Awardee ceases to serve as an Employee or Director as a
result of Retirement, (i) the Committee shall have the ability to accelerate the
vesting of the Awardee’s Awards, in its sole discretion, and (ii) the Awardee’s
Options and/or Stock Appreciation Rights shall be exercisable (to the extent
exercisable on the effective date of such Retirement or, if the vesting of such
Options and/or Stock Appreciation Rights has been accelerated, to the extent
exercisable following such acceleration) only at any time within three months
after the effective date of such Retirement, unless by their terms the Options
and/or Stock Appreciation Rights expire earlier or unless, with respect to a
Nonqualified Stock Option or Stock Appreciation Right, the Committee agrees, in
its sole discretion, to extend its term further; provided that the term of any
such Option or Stock Appreciation Right shall not be extended beyond its initial
term.

 

(c) Disability. If an Awardee ceases to serve as an Employee or Director as a
result of Permanent Disability, the Awardee’s Awards shall become fully (100
percent) vested and shall expire twelve months thereafter, unless by their terms
they expire sooner or, unless, with respect to a Nonqualified Stock Option or
Stock Appreciation Right, the Committee agrees, in its sole discretion, to
extend its term; provided, however, that the term of any such Option or Stock
Appreciation Right shall not be extended beyond its initial term.

 

(d) Cause. If an Awardee ceases to be employed by the Company or a Subsidiary or
ceases to serve as a Director because the Awardee’s employment or service
relationship with the Company or a Subsidiary is terminated for Cause, the
Awardee’s Awards (other than Restricted Stock or Stock Unit Award that has
already vested), and any rights related thereto, shall automatically expire on
the date of such termination. If any facts that would constitute Cause for
termination or removal of an Awardee are discovered after the Awardee’s
employment or service relationship with the Company has ended, any Awards then
held by the Awardee (other than Restricted Stock or Stock Unit Award that has
already vested) may be immediately terminated by the Committee. Notwithstanding
the foregoing, if an Awardee is an Employee employed pursuant to a written
employment agreement with the Company or a Subsidiary, the Awardee’s
relationship with the Company or a Subsidiary shall be deemed terminated for
Cause for purposes of the Plan only if the Awardee is considered under the
circumstances to have been terminated “for cause” for purposes of such written
agreement or the Awardee voluntarily ceases to be an Employee in breach of his
employment agreement with the Company or a Subsidiary.

 

(e) Notice. If an Awardee’s employment agreement with the Company or an
Affiliate is terminated by either the Company, an Affiliate, or the Awardee by
providing a required or permitted notice of termination thereunder, the Awards
that are exercisable as of the date of termination shall remain exercisable for
a period of twelve months (three months if Incentive Stock Options) after the
date of termination and shall expire at the end of such twelve-month period
(three-month period if Incentive Stock Options).

 

7



--------------------------------------------------------------------------------

1.17 Transferability of Awards. Except as may be agreed upon by the Committee in
accordance with this section, Awards (other than Restricted Stock or Stock Unit
Award that has fully vested) shall not be transferable other than by will or the
laws of descent and distribution or, with respect to Nonqualified Stock Options
or Stock Appreciation Rights, pursuant to the terms of a qualified domestic
relations order as defined by the Code or Title I of ERISA, or the rules
thereunder. Incentive Stock Options may be exercised during the lifetime of an
Optionee only by that Optionee or by his legally authorized representative. The
designation by an Awardee of a beneficiary shall not constitute a transfer of
the Award. The Committee may, in its discretion, provide in an Award Agreement
that Nonqualified Stock Options or Stock Appreciation Rights may be transferred
to members of the Awardee’s immediate family, trusts for the benefit of the
Awardee and/or such immediate family members, and partnerships in which the
Awardee and/or such immediate family members are the only partners, provided
that there is no consideration for the transfer.

 

1.18 Information to Awardees. The Company shall furnish to each Awardee a copy
of the annual report, proxy statements and all other reports sent to the
Company’s shareholders, unless the Awardee otherwise receives the same as a
shareholder of the Company. Upon written request, the Company shall furnish to
each Awardee a copy of its most recent Annual Report or Form 10-K and each
quarterly report to shareholders issued since the end of the Company’s most
recent fiscal year.

 

ARTICLE II

ADMINISTRATION

 

2.1 Committee. The Plan shall be administered by the Compensation Committee of
the Board of Directors consisting of not fewer than two members of the Board.
The Committee shall be appointed by the Board. Each member of the Committee
shall satisfy the independence requirements of the New York Stock Exchange and
shall meet the definition of “non-employee director” within the meaning of Rule
16b-3 under the Exchange Act and “outside director” within the meaning of
Section 162(m) of the Code and the regulations issued pursuant thereto. Subject
to the provisions of the Plan, the Committee shall have the sole discretion and
authority to determine from time to time the persons to whom Awards shall be
granted and the number of Plan Shares subject to each Award, to interpret the
Plan, to prescribe, amend, and rescind any rules and regulations necessary or
appropriate for the administration of the Plan, to determine and interpret the
details and provisions of each Award Agreement, to modify or amend any Award
Agreement or waive any conditions or restrictions applicable to any Award (or
the exercise thereof), and to make all other determinations necessary or
advisable for the administration of the Plan, all of which determinations shall
be final and binding upon all persons having an interest in the Plan.

 

2.2 Awards under the Plan. Awards under the Plan may be granted as Options,
Stock Appreciation Rights, Restricted Stock, Stock Unit Awards or Performance
Awards, as described herein. Awards may be granted separately, in combination or
in tandem as determined by the Committee in its sole discretion.

 

8



--------------------------------------------------------------------------------

2.3 Action by the Committee. Action by the Committee shall be taken in
accordance with the Committee’s Charter as currently in effect, and as may be
amended from time to time.

 

2.4 Company Assistance. The Company shall supply full and timely information to
the Committee on all matters relating to Employees and Directors, their
employment, death, Retirement, Permanent Disability, or other termination of
employment or service, and such other pertinent facts as the Committee may
require. The Company shall furnish the Committee with such clerical and other
assistance as is necessary in the performance of its duties.

 

2.5 Exculpation of Committee. No member of the Committee shall be personally
liable for, and the Company shall indemnify all members of the Committee and
hold them harmless against, any claims resulting directly or indirectly from any
action or inaction by the Committee pursuant to the Plan, including without
limitation any determination by the Committee regarding whether a Change in
Control (within the meaning of Section 1.12) is threatened and any failure by
the Committee to consider such a determination.

 

ARTICLE III

INCENTIVE STOCK OPTIONS

 

3.1 Terms and Conditions. The terms and conditions of Options granted under this
Article may differ from one another as the Committee shall, in its discretion,
determine, as long as all Options granted under this Article satisfy the
requirements of this Article. However, in the absence of a determination by the
Committee to the contrary, the right to exercise Options granted under this
Article shall vest 20% on the date of the Award and 20% on each of the first
four anniversaries of that date.

 

3.2 Duration of Options. Each Option granted pursuant to this Article and all
rights thereunder shall expire on the date determined by the Committee, but in
no event shall any Option granted under this Article expire earlier than one
year or later than ten years after the date on which the Option is granted; and
in no event shall any Option granted under this Article to an individual who, at
the time the Option is granted, owns shares of stock possessing more than ten
percent of the total combined voting power of all classes of stock of the
Company or any Subsidiary or affiliate thereof within the meaning of Section 422
of the Code expire later than five years after the date on which the Option is
granted. In addition, each Option shall be subject to early termination as
provided elsewhere in the Plan.

 

3.3 Purchase Price. The purchase price for Plan Shares acquired pursuant to the
exercise, in whole or in part, of any Option granted under this Article shall
not be less than the Fair Market Value of the Plan Shares at the time of the
grant of the Option; provided, however, in the event of the grant of any Option
to an individual who, at the time the Option is granted, owns shares of stock
possessing more than ten percent of the total combined voting power of all
classes of stock of the Company or any Subsidiary or affiliate thereof within
the meaning of Section 422 of the Code, the purchase price for the Plan Shares
subject to that Option must be at least 110 percent of the Fair Market Value of
those Plan Shares at the time the Option is granted.

 

9



--------------------------------------------------------------------------------

3.4 Maximum Amount of Options First Exercisable in Any Calendar Year. The
aggregate Fair Market Value of Plan Shares (determined at the time the Option is
granted) with respect to which Options issued under this Article are exercisable
for the first time by any Employee during any calendar year under all incentive
stock option plans of the Company and its Subsidiaries and affiliates shall not
exceed $100,000. Any portion of an Option granted under the Plan in excess of
the foregoing limit shall be considered granted pursuant to Article IV.

 

3.5 Individual Option Agreements. Each Employee receiving Options pursuant to
this Article shall be required to enter into a written Option Agreement with the
Company, the terms of which may differ from Option Agreements entered into by
other Optionees. In such Option Agreement, the Employee shall agree to be bound
by the terms and conditions of the Plan, the Options granted pursuant thereto,
and such other matters as the Committee deems appropriate.

 

3.6 Persons Eligible. Each Employee of the Company or any of its Subsidiaries
shall be eligible to receive a grant of Incentive Stock Options.

 

ARTICLE IV

NONQUALIFIED STOCK OPTIONS

 

4.1 Option Terms and Conditions. The terms and conditions of Options granted
under this Article may differ from one another as the Committee shall, in its
discretion, determine as long as all Options granted under this Article satisfy
the requirements of this Article. However, in the absence of a determination by
the Committee to the contrary, the right to exercise Options granted under this
Article shall vest 20% on the date of the Award and 20% on each of the first
four anniversaries of that date.

 

4.2 Duration of Options. Each Option granted pursuant to this Article and all
rights thereunder shall expire on the date determined by the Committee, but in
no event shall any Option granted under this Article expire later than ten years
after the date on which the Option is granted. In addition, each Option shall be
subject to early termination as provided elsewhere in the Plan.

 

4.3 Purchase Price. The purchase price for the Plan Shares acquired pursuant to
the exercise, in whole or in part, of any Option granted under this Article
shall not be less than the Fair Market Value of the Plan Shares at the time of
the grant of the Option.

 

4.4 Individual Option Agreements. Each Optionee receiving Options pursuant to
this Article shall be required to enter a written Option Agreement with the
Company, the terms of which may differ from Option Agreements entered into by
other Optionees. In such Option Agreement, the Optionee shall agree to be bound
by the terms and conditions of the Plan, the Options granted pursuant thereto,
and such other matters as the Committee deems appropriate.

 

10



--------------------------------------------------------------------------------

4.5 Persons Eligible. Each Employee and Director of the Company or any of its
Affiliates shall be eligible to receive a grant of Nonqualified Stock Options.

 

ARTICLE V

STOCK APPRECIATION RIGHTS

 

5.1 Terms and Conditions. The terms and conditions of Stock Appreciation Rights
granted under this Article may differ from one another as the Committee shall,
in its discretion, determine, as long as all Stock Appreciation Rights granted
under this Article satisfy the requirements of this Article. Notwithstanding
anything herein or in any Award Agreement to the contrary, no participant in the
Plan who is subject to United States federal income tax shall be awarded a Stock
Appreciation Right unless the Committee determines that such Stock Appreciation
Right does not provide for the deferral of compensation within the meaning of
Section 409A of the Code.

 

5.2 Duration of Stock Appreciation Rights. Each Stock Appreciation Right granted
pursuant to this Article and all rights related thereto shall expire on the date
determined by the Committee, but in no event shall any Stock Appreciation Right
granted under this Article expire later than ten years after the date on which
the Stock Appreciation Right is granted. In addition, each Stock Appreciation
Right shall be subject to early termination as provided elsewhere in the Plan.

 

5.3 Payment Upon Exercise. A Stock Appreciation Right represents the right to
receive payment in cash, Common Stock or a combination of cash and Common Stock
in an amount equal to the excess of the fair market value of a specified number
of shares of Common Stock at the time the Stock Appreciation Right is exercised
over the exercise price of such Stock Appreciation Right which shall be no less
than 100% of the Fair Market Value of the same number of shares at the time the
Stock Appreciation Right was granted. Solely for purposes of this Section 5.3,
Fair Market Value may be based on the average reported sales prices for Common
Stock over a period determined by the Committee or the reported sales price on
the specified date, as determined by the Committee.

 

5.4 Individual Stock Appreciation Rights Agreements. Each Awardee receiving
Stock Appreciation Rights pursuant to this Article shall be required to enter a
written Stock Appreciation Rights Agreement with the Company, the terms of which
may differ from Stock Appreciation Rights Agreements entered into by other
Awardees. In such Stock Appreciation Rights Agreement, the Awardee shall agree
to be bound by the terms and conditions of the Plan, the Stock Appreciation
Rights granted pursuant thereto, and such other matters as the Committee deems
appropriate.

 

5.5 Persons Eligible. Each Employee and Director of the Company or any of its
Affiliates shall be eligible to receive a grant of Stock Appreciation Rights.

 

11



--------------------------------------------------------------------------------

ARTICLE VI

RESTRICTED STOCK

 

6.1 Terms and Conditions. Each grant of Restricted Stock shall confer upon the
Awardee thereof the right to receive a specified number of Plan Shares in
accordance with the terms and conditions of a Restricted Stock Agreement as set
forth in Section 6.2. The general terms and conditions of the Restricted Stock
grants shall be as follows:

 

(a) Restrictions. Any Plan Shares awarded under this Article shall be restricted
for a period of time to be determined by the Committee at the time of the award,
which period shall be not more than 10 years. The restrictions shall prohibit
the sale, assignment, transfer, pledge, or other encumbrance of the Plan Shares
and will provide for possible reversion thereof to the Company in accordance
with paragraph (b) during the period of restriction.

 

(b) Forfeiture Upon Termination of Employment. All Restricted Stock awarded
under this Article shall be forfeited and returned to the Company in the event
the Awardee ceases to be an Employee or Director of the Company or one of its
subsidiaries or affiliates prior to the expiration of the period of restriction,
unless the Awardee’s termination of employment or service is due to his death,
Permanent Disability, or Retirement, or termination without Cause, or
constructive termination after a Change in Control. Whether or not an Awardee’s
Retirement or Permanent Disability has occurred will be determined by the
Committee in its sole discretion.

 

(c) Lapse of Restrictions Upon Death or Disability. In the event of an Awardee’
s death or Permanent Disability, or termination without cause, or constructive
termination after a Change in Control, the restrictions under paragraph (a) will
lapse with respect to all Restricted Stock awarded to the Awardee under this
Article prior to any such event, and the Plan Shares involved shall cease to be
Restricted Stock within the meaning of this Article and shall no longer be
subject to forfeiture to the Company pursuant to paragraph (b).

 

(d) Effect of Retirement. In the event of an Awardee’s Retirement, the
restrictions under paragraph (a) shall continue to apply as though the Awardee
were still an Employee or Director unless the Committee shortens the restriction
period.

 

(e) Certificates. Plan Share certificates issued with respect to awards of
Restricted Stock shall be registered in the name of the Awardee but shall be
delivered by him to the Company together with a stock power endorsed in blank.
Each such certificate shall bear the following legend:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE,
RESTRICTIONS ON TRANSFER, AND CERTAIN OTHER TERMS AND CONDITIONS SET FORTH IN
THE AZZ incorporated 2005 LONG-TERM INCENTIVE PLAN AND THE RESTRICTED STOCK
AGREEMENT BETWEEN THE REGISTERED OWNER OF THE SHARES REPRESENTED BY THIS
CERTIFICATE AND AZZ incorporated, ENTERED PURSUANT TO SUCH PLAN.”

 

12



--------------------------------------------------------------------------------

(f) Lapse of Restriction Period. Upon the lapse of a restriction period as
determined pursuant to paragraph (a), the Company will return the stock
certificates representing the Plan Shares with respect to which the restriction
has lapsed to the Awardee or his legal representative and pursuant to the
instruction of the Awardee or his legally authorized representative will issue a
certificate for such Plan Shares which does not bear the legend set forth in
paragraph (e).

 

(g) Restrictions on Corresponding Securities and Assets. Any other securities or
assets (other than ordinary cash dividends) that are received by an Awardee with
respect to Restricted Stock awarded to him, which is still subject to
restrictions provided for in paragraph (a), will be subject to the same
restrictions and shall be delivered by the Awardee to the Company as provided in
paragraph (e).

 

(h) Rights in Restricted Stock. From the time of grant of the Restricted Stock,
the Awardee shall be entitled to exercise all voting rights attributable to the
Restricted Stock, subject to forfeiture of such voting rights and the Restricted
Stock as provided in paragraph (b).

 

6.2 Individual Restricted Stock Agreements. Each Awardee of Restricted Stock
shall be required to enter a written Restricted Stock Agreement with the
Company, the terms of which may differ from Restricted Stock Agreements entered
into by other Awardees, as a precondition to receiving the award. In such
Restricted Stock Agreement, the Awardee shall agree to be bound by the terms and
conditions of the Plan, the awards made pursuant hereto, and such other matters
as the Committee deems appropriate.

 

6.3 Persons Eligible. Each Employee and Director of the Company or any of its
Affiliates shall be eligible to receive a grant of Restricted Stock.

 

ARTICLE VII

STOCK UNIT AWARDS

 

7.1 Terms and Conditions. The terms and conditions of Stock Unit Awards granted
under this Article may differ from one another as the Committee shall, in its
discretion, determine, as long as all Stock Unit Awards granted under this
Article satisfy the requirements of this Article. However, in the absence of a
determination by the Committee to the contrary, the right to exercise Stock Unit
Awards granted under this Article shall vest 20% on the date of the Award and
20% on each of the first four anniversaries of that date.

 

7.2 Settlement of Stock Unit Awards. A Stock Unit Award is an Award denominated
in shares of Common Stock that may be settled either in shares of Common Stock
or in cash, in the discretion of the Committee. Notwithstanding anything herein
or in any Award Agreement to the contrary, no participant in the Plan who is
subject to United States federal income tax shall

 

13



--------------------------------------------------------------------------------

be awarded a Stock Unit Award unless the Committee determines that such Stock
Unit Award does not provide for the deferral of compensation within the meaning
of Section 409A of the Code.

 

7.3 Individual Stock Unit Award Agreements. Each Awardee receiving a Stock Unit
Award pursuant to this Article shall be required to enter a written Stock Unit
Award Agreement with the Company, the terms of which may differ from Stock Unit
Award Agreements entered into by other Awardees. In such Stock Unit Award
Agreement, the Awardee shall agree to be bound by the terms and conditions of
the Plan, the Stock Unit Award granted pursuant thereto, and such other matters
as the Committee deems appropriate.

 

7.4 Persons Eligible. Each Employee and Director of the Company or any of its
Affiliates shall be eligible to receive a grant of Stock Unit Awards.

 

ARTICLE VIII

PERFORMANCE AWARDS

 

8.1 Terms and Conditions. The terms and conditions of Performance Awards granted
under this Article may differ from one another as the Committee shall, in its
discretion, determine, as long as all Performance Awards granted under this
Article satisfy the requirements of this Article. A Performance Award may
consist of either or both, as the Committee may determine, (i) “Performance
Shares” or the right to receive shares of Common Stock, Restricted Stock or cash
of an equivalent value, or any combination thereof as the Committee may
determine, or (ii) “Performance Units,” or the right to receive a fixed dollar
amount payable in cash, shares of Common Stock, Restricted Stock or any
combination thereof, as the Committee may determine. The Committee may grant
Performance Awards to any Awardee for no cash consideration, for such minimum
consideration as may be required by applicable law or for such other
consideration as may be specified at the time of the grant. The terms and
conditions of Performance Awards shall be specified at the time of the grant and
may include provisions establishing the performance period, the performance
criteria to be achieved during a performance period, the criteria used to
determine vesting (including the acceleration thereof), whether Performance
Awards are forfeited or vest upon termination of employment or service during a
performance period and the maximum or minimum settlement values. Each
Performance Award shall have its own terms and conditions, which shall be
determined at the discretion of the Committee. If the Committee determines, in
its sole discretion, that the established performance measures or objectives are
no longer suitable because of a change in the Company’s business, operations,
corporate structure or for other reasons that the Committee deems satisfactory,
the Committee may modify the performance measures or objectives and/or the
performance period. Performance Awards may be valued by reference to the Fair
Market Value of a share of common stock or according to any formula or method
deemed appropriate by the Committee, in its sole discretion, including, but not
limited to, achievement of specific financial, production, sales, cost or
earnings performance objectives that the Committee believes to be relevant to
the Company’s business and for remaining in the employ or active service of the
Company for a specified period of time, or the Company’s performance or the
performance of its shares of Common Stock measured against the performance of
the market, the Company’s

 

14



--------------------------------------------------------------------------------

industry segment or its direct competitors. Notwithstanding anything herein or
in any Award Agreement to the contrary, no participant in the Plan who is
subject to United States federal income tax shall be awarded a Performance Award
unless the Committee determines that such Performance Award does not provide for
the deferral of compensation within the meaning of Section 409A of the Code.

 

8.2 Settlement of Performance Awards. Performance Awards may be paid in cash,
shares of Common Stock (including Restricted Stock) or other consideration, or
any combination thereof. If payable in shares of Common Stock, the consideration
for the issuance of the shares of Common Stock may be the achievement of the
performance objective established at the time of the grant of the Performance
Award. Performance Awards may be payable in a single payment or in installments
and may be payable at a specified date or dates or upon attaining the
performance objective, all at the Committee’s discretion. The extent to which
any applicable performance objective has been achieved shall be conclusively
determined by the Committee.

 

8.3 Individual Performance Award Agreements. Each Awardee of a Performance Award
pursuant to this Article shall be required to enter a written Performance Award
Agreement with the Company, the terms of which may differ from Performance Award
Agreements entered into by other Awardees. In such Performance Award Agreement,
the Awardee shall agree to be bound by the terms and conditions of the Plan, the
Performance Award granted pursuant thereto, and such other matters as the
Committee deems appropriate.

 

8.4 Persons Eligible. Each Employee and Director of the Company or any of its
Affiliates shall be eligible to receive a Performance Award.

 

ARTICLE IX

TERMINATION, AMENDMENT AND ADJUSTMENT

 

9.1 Termination and Amendment. The Plan shall terminate on the date that is one
day prior to the tenth anniversary of the Effective Date. No Award shall be
granted under the Plan after that date of termination. Subject to the
limitations contained in this Section, the Committee may at any time amend or
revise the terms of the Plan, including the form and substance of the Award
Agreements to be used in connection herewith; provided that no amendment or
revision may be made without the approval of the shareholders of the Company if
such approval is required under the Code, Rule 16b-3, or any other applicable
law or rule. No amendment, suspension, or termination of the Plan shall, without
the consent of the individual who has received an Award hereunder, alter or
impair any of that individual’s rights or obligations under any Award granted
prior to that amendment, suspension, or termination. Notwithstanding any
provision in this plan to the contrary, no option or stock appreciation right
may be amended to reduce the price per share of the shares subject to such
option or the exercise price of such stock appreciation right, as applicable,
below the option price or exercise price as of the date the option or stock
appreciation right is granted. In addition, no option or stock appreciation
rights maybe granted in exchange for, or in connection with, the cancellation or
surrender of an option, stock appreciation right or other award having a higher
option or exercise price.

 

15



--------------------------------------------------------------------------------

9.2 Adjustments. If the outstanding Common Stock is increased, decreased,
changed into, or exchanged for a different number or kind of shares or
securities through merger, consolidation, combination, exchange of shares, other
reorganization, recapitalization, reclassification, stock dividend, stock split,
or reverse stock split, an appropriate and proportionate adjustment shall be
made in the maximum number and kind of Plan Shares as to which Awards may be
granted under the Plan. A corresponding adjustment changing the number or kind
of shares allocated to outstanding Awards, or portions thereof granted prior to
any such change also shall be made. Any such adjustment in outstanding Options
shall be made without change in the aggregate purchase price applicable to the
unexercised portion of the Options but with a corresponding adjustment in the
price for each share covered by the Options. The foregoing adjustments and the
manner of application of the foregoing provisions shall be determined solely by
the Committee, and any such adjustment may provide for the elimination of
fractional share interests.

 

ARTICLE X

MISCELLANEOUS

 

10.1 Other Compensation Plans. The adoption of the Plan shall not affect any
other stock option or incentive or other compensation plans in effect for the
Company or any Affiliate of the Company, nor shall the Plan preclude the Company
or any Affiliate thereof from establishing any other forms of incentive or other
compensation plans.

 

10.2 Plan Binding on Successors. The Plan shall be binding upon the successors
and assigns of the Company and any Subsidiary or affiliate of the Company that
adopts the Plan.

 

10.3 Number and Gender. Whenever used herein, nouns in the singular shall
include the plural where appropriate, and the masculine pronoun shall include
the feminine gender.

 

10.4 Headings. Headings of articles and sections hereof are inserted for
convenience of reference and constitute no part of the Plan.

 

10.5 Governing Law. The Plan shall be construed and governed in accordance with
the laws of the State of Texas.

 

ARTICLE XI

CODE SECTION 162(M) LIMITATIONS

 

11.1 Applicability. The provisions of this Article XI apply, to the extent
specified in the applicable Award Agreement, to Awards granted to “covered
individuals” within the meaning of Code Section 162(m) and to individuals who
the Committee determines may be “covered individuals” at the time of payment of
an Award. In the event of any inconsistencies between this Article XI and the
other Plan provisions, the provisions of this Article XI shall control.

 

16



--------------------------------------------------------------------------------

11.2 Establishment of Performance Goals. Awards, other than Options and Stock
Appreciation Rights, shall be based on the attainment of certain performance
goals. No later than the earlier of (i) ninety (90) days after the commencement
of the applicable fiscal year or such other award period as may be established
by the Committee (“Award Period”) and (ii) the completion of twenty-five percent
(25%) of such Award Period, the Committee shall establish, in writing, the
performance goals applicable to each such Award. At the time the performance
goals are established by the Committee, their outcome must be substantially
uncertain. In addition, the performance goal must state, in terms of an
objective formula or standard, the method for computing the amount of
compensation payable to the Awardee if the goal is obtained. Such formula or
standard shall be sufficiently objective so that a third party with knowledge of
the relevant performance results could calculate the amount to be paid to the
subject Awardee. The material terms of the performance goals for Awardees and
the compensation payable thereunder shall be submitted to the Shareholders for
their review and approval if and to the extent required for such compensation to
be deductible pursuant to Section 162(m) (or any successor thereto) of the Code,
and the Treasury Regulations thereunder. Shareholder approval, if necessary,
shall be obtained for such performance goals prior to any Award being paid to
such Awardee. If Shareholder approval is required and the Shareholders do not
approve such performance goals, no amount shall be paid to such Awardee for such
applicable Award Period under the Plan. The disclosure of the “material terms”
of a performance goal and the compensation payable thereunder shall be
determined under the guidelines set forth under Section 162(m) of the Code, and
the Treasury Regulations thereunder.

 

11.3 Components of Awards. Each Award to an Awardee, other than Options and
Stock Appreciation Rights, shall be based on performance goals that are
sufficiently objective so that a third party having knowledge of the relevant
facts could determine whether the goal was met. Except as provided in Section
11.8 hereof, performance measures that may serve as determinants of Awards shall
be limited to the following measures: [earnings per share; return on assets;
return on equity; return on capital; net profit after taxes; net profit before
taxes; economic value added; operating profits; stock price; market share; and
sales or expenses.] Within ninety (90) days following the end of each Award
Period, the Committee shall certify in writing that the performance goals, and
any other material terms were satisfied. Thereafter, Awards shall be made for
each Awardee as determined by the Committee. The Awards may not vary from the
pre-established amount based on the level of achievement.

 

11.4 No Mid-Year Change in Awards. Except as provided in Sections 11.8 and 11.9
hereof, each Award, other than Options and Stock Appreciation Rights, shall be
based exclusively on the performance measures established by the Committee
pursuant to Sections 11.2 and 11.3.

 

11.5 No Partial Award Period Participation. An Awardee who becomes eligible to
participate in the Plan after performance goals have been established in an
Award Period pursuant to Sections 11.2 and 11.3 may not participate in the Plan
prior to the next succeeding Award Period, except with respect to Awards that
are Options or Stock Appreciation Rights.

 

11.6 Performance Goals. Except as provided in Section 11.8 hereof, performance
goals shall not be changed following their establishment, and Awardees shall not
receive any payout, except with respect to Awards that are Options or Stock
Appreciation Rights, when the minimum performance goals are not met or exceeded.

 

17



--------------------------------------------------------------------------------

11.7 Individual Performance and Discretionary Adjustments. Except as provided in
Section 11.8 hereof, subjective evaluations of individual performance of the
Awardees shall not be reflected in their Awards, other than Awards that are
Options or Stock Appreciation Rights. The payment of such Awards shall be
entirely dependent upon the attainment of the pre-established performance goals.

 

11.8 Amendments. No amendment of the Plan with respect to any Awardee may be
made that would (i) increase the maximum amount that can be paid to any one
Optionee under the Plan, (ii) change the specified performance goal for payment
of Awards, or (iii) modify the requirements as to eligibility for participation
in the Plan, unless the Shareholders have first approved such amendment in a
manner that would permit the deduction under Section 162(m) of the Code of such
payment in the fiscal year it is paid. The Committee may amend this Article XI
and such other provisions as it deems appropriate, to cause amounts payable to
Awardees to satisfy the requirements of Section 162(m) and the Treasury
Regulations promulgated thereunder.

 

11.9 Stock Options and Stock Appreciation Rights; Maximum Amount of
Compensation. Notwithstanding any provision of this Plan (including the
provisions of this Article XI) to the contrary, the amount of compensation that
an Awardee may receive with respect to Options and Stock Appreciation Rights
that are granted hereunder shall be based solely on an increase in the value of
the applicable shares of Common Stock after the date of grant of such Award.
Thus, no Option may be granted hereunder to an Awardee with an exercise price
less than the Fair Market Value of the subject shares of Common Stock on the
date of grant. The maximum amount of compensation payable as an Award (other
than an Award that is an Option or Stock Appreciation Right) to any Awardee
during any calendar year may not exceed $1,000,000. Section 1.6 sets forth the
maximum number of shares of Common Stock with respect to which Options or Stock
Appreciation Rights may be granted to any Awardee during any calendar year.

 

ARTICLE XII

DEFINITIONS

 

As used herein, the following terms have the meanings hereinafter set forth
unless the context clearly indicates to the contrary:

 

12.1 The term “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling or controlled by, or under direct or indirect
common control with such Person, including each Subsidiary, as defined below.

 

12.2 “Award” means the grant of an Option or Restricted Stock, Stock
Appreciation Right, Stock Unit Award or Performance Award.

 

18



--------------------------------------------------------------------------------

12.3 “Award Agreement” means an Option Agreement, Restricted Stock Agreement,
Stock Appreciation Rights Agreement, Stock Unit Award Agreement or Performance
Award Agreement.

 

12.4 “Award Period” has the meaning set forth in Section 11.2.

 

12.5 “Awardee” means the recipient of an Award.

 

12.6 “Board” means the Board of Directors of the Company.

 

12.7 “Cause” means conviction of a crime involving moral turpitude or a crime
providing for a term of imprisonment in a federal or state penitentiary;
commission of any willful malfeasance or gross negligence in the discharge of
duties to the Company or any of its Affiliates having a material adverse effect
on the Company or any of its affiliates, their business or reputations; or,
failure to correct within five days after written notice, any specific failure
in performance of the duties of the Person’s position with the Company.

 

12.8 The term “Change in Control” has the meaning set forth in Section 1.12(b).

 

12.9 “Code” means the Internal Revenue Code of 1986, as amended.

 

12.10 “Committee” means the committee appointed in accordance with Section 2.1.

 

12.11 “Common Stock” means the Common Stock, par value $1.00 per share, of the
Company or, in the event that the outstanding shares of such Common Stock are
hereafter changed into or exchanged for shares of a different stock or security
of the Company or some other corporation, such other stock or security.

 

12.12 “Company” means AZZ incorporated, a Texas corporation, or any successor
resulting from a corporate reorganization of the Company.

 

12.13 “Director” means a member of the Board.

 

12.14 “Effective Date” means the date on which the Board approves the Plan.

 

12.15 “Employee,” as used with regard to any provision of the Plan relating to
Incentive Stock Options, means an employee (within the meaning of Section
3401(c) of the Code and the regulations thereunder) of the Company or of any
Affiliate of the Company that adopts the Plan, including Officers.

 

12.16 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

12.17 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

19



--------------------------------------------------------------------------------

12.18 “Fair Market Value” means such value as determined by the Committee on the
basis of such factors as it deems appropriate; provided that if the Common Stock
is traded on a national securities exchange or transactions in the Common Stock
are quoted on the Nasdaq National Market System, such value as shall be
determined by the Committee on the basis of the reported sales prices for the
Common Stock on the date or dates for which such determination is relevant, as
reported on the national securities exchange or the Nasdaq National Market
System, as the case may be. If the Common Stock is not listed and traded upon a
recognized securities exchange or on the Nasdaq National Market System, the
Committee shall make a determination of Fair Market Value on a reasonable basis
which may include the mean between the closing bid and asked quotations for such
stock on the date for which such determination is relevant (as reported by a
recognized stock quotation service) or, in the event that there shall be no bid
or asked quotations on the date for which such determination is relevant, then
on the basis of the mean between the closing bid and asked quotations on the
date nearest preceding the date for which such determination is relevant for
which such bid and asked quotations were available.

 

12.19 “Incentive Stock Option” means an Option granted pursuant to Article III.

 

12.20 “Nonqualified Stock Option” means an Option granted pursuant to Article
IV.

 

12.21 “Officer” means an officer of the Company or any Subsidiary or Affiliate.

 

12.22 “Option” means an Incentive Stock Option or a Nonqualified Stock Option.

 

12.23 “Optionee” means an Awardee to whom an Option has been granted hereunder.

 

12.24 “Option Agreement” means an agreement between the Company and an Optionee
with respect to one or more Options.

 

12.25 “Performance Award” means an Award issued pursuant to Article VIII, either
in the form of “Performance Shares” or “Performance Units” as those terms are
defined in Section 8.1.

 

12.26 “Performance Award Agreement” means an agreement between the Company and
an Awardee with respect to a Performance Award.

 

12.27 “Permanent Disability” has the meaning provided for that term in Section
22(e)(3) of the Code.

 

12.28 “Person” means any individual, corporation, partnership, joint venture,
trust, or unincorporated organization.

 

12.29 “Plan” means the AZZ incorporated Long-Term Incentive Plan, as set forth
herein and as amended from time to time.

 

12.30 “Plan Shares” means shares of Common Stock issuable pursuant to the Plan.

 

20



--------------------------------------------------------------------------------

12.31 “Restricted Stock” means stock issued pursuant to Article V.

 

12.32 “Restricted Stock Agreement” means an agreement between the Company and an
Awardee with respect to Restricted Stock.

 

12.33 “Retirement” occurs when an Awardee terminates his employment or service
relationship with the Company or a Subsidiary on or after the date he (a) turns
65 years old or (b) turns 55 years old and has completed ten years of service
with the Company or a Subsidiary or Affiliate as otherwise determined by the
Board.

 

12.34 “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor rule.

 

12.35 “Securities Act” means the Securities Act of 1933, as amended.

 

12.36 “Shareholders” means the holders of Common Stock and/or, to the extent the
context requires, other equity securities of the Company.

 

12.37 “Stock Appreciation Right” means a right granted pursuant to Article V.

 

12.38 “Stock Appreciation Rights Agreement” means an agreement between the
Company and an Awardee with respect to Stock Appreciation Rights.

 

12.39 “Stock Unit Award” means an award granted pursuant to Article VII.

 

12.40 “Stock Unit Award Agreement” means an Agreement between the Company and an
Awardee with respect to a Stock Unit Award.

 

12.41 “Subsidiary” means (i) any “subsidiary corporation” of the Company, as
defined in Section 424(f) of the Code, (ii) any other entity that is taxed as a
corporation under Section 7701(a)(3) of the Code and is a member of the
“affiliated group” as defined in Section 1504(a) of the Code, of which the
Company is the common parent, and (iii) any other entity as may be permitted
from time to time by the Code or by the Internal Revenue Service to be an
employer of Employees to which Incentive Stock Options may be granted.

 

12.42 “Tax Date” means the date on which the amount of tax to be withheld is
determined.

 

12.43 “Transaction” has the meaning set forth in Section 1.12(b)(iii).

 

12.44 “Treasury Regulations” means those regulations promulgated under and
interpreting the Code.

 

12.45 The term “Voting Securities” has the meaning set forth in Section
1.12(b)(i).

 

21